— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 17, 1974, which adopted and affirmed a referee’s decision sustaining initial determinations of the Industrial Commissioner which disqualified the claimant from receiving benefits because she refused employment without good cause and imposed a forfeiture of 12 effective days upon the ground that the claimant willfully made false statements to obtain benefits. The claimant refused referrals by the representatives of the respondent to two prospective employments upon the ground that the referrals required stenographic skills at the rate of 100 words per minute which she alleged was beyond her competency. In regard to her actual stenographic ability, the claimant made certain statements to the respondent’s representatives which were not accurate representations of the stenographic skills utilized by her in her last employment. Issues of credibility are for the board and the record contains substantial evidence to support its findings. Decision affirmed, without costs. Herlihy, P. J., Greenhlott, Koreman, Main and Reynolds, JJ., concur.